Name: Commission Implementing Regulation (EU) 2018/1033 of 20 July 2018 amending for the 288th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  politics and public safety;  European construction;  international trade
 Date Published: nan

 23.7.2018 EN Official Journal of the European Union L 185/14 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1033 of 20 July 2018 amending for the 288th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 17 July 2018, the Sanctions Committee of the United Nations Security Council decided to amend two entries in the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 2018. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: 1. The identifying data for the following entry under the heading Natural persons are amended as follows: Ayyub Bashir (alias (a) Alhaj Qari Ayub Bashar, (b) Qari Muhammad Ayub). Title: (a) Qari, (b) Alhaj. Date of birth: (a) 1966, (b) 1964, (c) 1969, (d) 1971. Nationality: (a) Uzbek, (b) Afghan. Address: Mir Ali, North Waziristan Agency, Federal Administered, Tribal Areas, Pakistan. Date of designation referred to in Article 2a (4) (b): 18.10.2012. is replaced by the following: Ayyub Bashir (alias (a) Alhaj Qari Ayub Bashar, (b) Qari Muhammad Ayub). Title: (a) Qari, (b) Alhaj. Date of birth: (a) 1966, (b) 1964, (c) 1969, (d) 1971. Nationality: (a) Uzbek, (b) Afghan. Address: Mir Ali, North Waziristan Agency, Federal Administered, Tribal Areas, Pakistan. Other information: reportedly deceased in an airstrike in Chordar, Kunduz Province of Afghanistan in Dec. 2015. Date of designation referred to in Article 2a (4) (b): 18.10.2012. 2. The identifying data for the following entry under the heading Legal persons, groups and entities are amended as follows: Jemmah Anshorut Tauhid (JAT) (alias (a) Jemaah Anshorut Tauhid, (b) Jemmah Ansharut Tauhid, (c) Jem'mah Ansharut Tauhid, (d) Jamaah Ansharut Tauhid, (e) Jama'ah Ansharut Tauhid, (f) Laskar 99). Address: Jl. Semenromo number 58, 04/XV Ngruki, Cemani, Grogol, Sukoharjo, Jawa Tengah, Indonesia, Telephone: 0271-2167285, Email: info@ansharuttauhid.com. Other information: (a) Founded and led by Abu Bakar Ba'asyir; (b) Established on 27 Jul. 2008 in Solo, Indonesia; (c) Associated with Jemmah Islamiya (JI); (d) Website: http:/ansharuttauhid.com/. Date of designation referred to in Article 2a(4)(b): 12.3.2012. is replaced by the following: Jemmah Anshorut Tauhid (JAT) (alias (a) Jemaah Anshorut Tauhid, (b) Jemmah Ansharut Tauhid, (c) Jem'mah Ansharut Tauhid, (d) Jamaah Ansharut Tauhid, (e) Jama'ah Ansharut Tauhid, (f) Laskar 99). Address: Jl. Semenromo number 58, 04/XV Ngruki, Cemani, Grogol, Sukoharjo, Jawa Tengah, Indonesia, Telephone: 0271-2167285, Email: info@ansharuttauhid.com. Other information: (a) A group affiliated with the Islamic State in Iraq and the Levant (ISIL), listed as Al-Qaida in Iraq, that has perpetrated attacks in Indonesia. (b) Founded and led by Abu Bakar Ba'asyir; (c) Established on 27 Jul. 2008 in Solo, Indonesia; (d) Had been associated with Jemmah Islamiya (JI); (e) Website: http:/ansharuttauhid.com/. Date of designation referred to in Article 2a(4)(b): 12.3.2012.